Woodward, J.:
The plaintiff • is the secretary of the board of education of the city of New York, and he alleges in his complaint, in an action brought to restrain the defendant from dismissing him from office contrary to the provisions of the law, that the defendants “ threaten and intend and are about to remove the plaintiff from his said office of secretary of the Board of Education of the City of New York, illegally and without cause, and by a majority' vote of the said Board of Education, and not by a three.-fourths vote of all the members of said Board of Education, and because of his political opinions and affiliations; ” and that “ any such removal of the plaintiff from his said office of secretary of the Board of Education of the City of New York will he illegal and wrongful, and will *548deprive theplaintiff of said office and prevent him from performing the duties thereof, and from receiving the salary thereof, and he will be irreparably damaged and injured thereby, and will not have any complete or sufficient remedy therefor.” A temporary injunction was granted in the first instance, and this injunction is continued by the order appealed from pendente lite. The order of injunction restrains the defendant from removing the plaintiff “ except for cause, and then only by a vote of three-fourths of all the members of said Board of Education of The City of New York.”
The defendant urges upon appeal that an action in equity will not lie to enjoin the removal of a public officer, and while we agree .with Mr. Chief Justice Waits in his dissenting opinion Matter of Sawyer (124 U. S. 200, 223) that there may be cases “ when the tardy remedies of quo warranto, certiorari, and other like writs will be entirely inadequate,” we are persuaded that considerations of public policy, which must override isolated cases of individual injustice, forbid that the jurisdiction of equity should be extended to protect public officers against threatened removal. ' The presumption that a public officer has done his duty in any given case presupposes that he will do his duty when called upon to act; and while, there may be cases in which this presumption will be overcome by evidence of action on the part of public officials or boards inconsistent with the law, it is elementary that the subject-matter of the jurisdiction of a Court of Chancery is civil property. The court is conversant only with questions of property and the maintenance of civil, as distinguished from political, rights. Injury to property, whether actual or prospective, is the foundation on which the jurisdiction rests. (Matter of Sawyer, 124 U. S. 200, 213, citing Sheridan v. Colvin, 78 Ill. 237.) The history of the jurisprudence of this. State will be searched in vain, we apprehend, for an instance in which the equitable jurisdiction of this court has been successfully invoked under circumstances similar to the case at bar; and the certainty that the • courts would be called upon to determine innumerable controversies, resting upon no substantial basis, and in which a complete and adequate remedy might he found at law, admonishes us that it is not wise, or in accord with sound public policy,, to sustain the order appealed from. While we have no doubt that it is not within the statutory authority of the *549board of education to remove the plaintiff without showing a good and sufficient cause, and then only by a vote of three-fourths of all the members, we cannot assume that public officials will violate the law, even where this is threatened in respect to a given official; and if it were established that the plaintiff was to be illegally removed, we are of opinion that it is not a case for the application of the strong arm of equity, but that the plaintiff must seek his remedy under the law.
The order appealed from should be reversed.'
All concurred.
Order reversed, with ten dollars costs and disbursements, and injunction dissolved.